Citation Nr: 0425684	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  01-08 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.

2.  Entitlement to special monthly pension based on the need 
for regular aid and attendance or housebound status.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to May 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued February 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  In June 2004, the Board remanded this 
case to advise the veteran of the provisions of the Veterans 
Claims Assistance Act and to schedule his requested video-
conference Board hearing.  In July 2004, the veteran was 
notified that he had been scheduled for a video-conference 
hearing on August 10, 2004.  He failed to report, without 
explanation, for his scheduled video-conference hearing.  As 
such, the veteran's request for a hearing is considered 
withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) 
(2003).

The appeal is again REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C.  VA will notify the 
veteran if further action is required on his part.


REMAND

Since April 17, 1989, the veteran has received a VA permanent 
and total pension benefit on account of his nonservice-
connected disabilities, pursuant to 38 U.S.C.A. § 1521 (West 
2002); 38 C.F.R. § 3.3(a)(3) (2003).  The veteran now asserts 
that he is entitled to special monthly pension based on the 
need for regular aid and attendance of another person, and/or 
by reason of being housebound.

The veteran's disabilities are as follows:  arteriosclerotic 
heart disease, 60 percent disabling; degenerative changes of 
the cervical and lumbar spine, 20 percent disabling; hiatal 
hernia with peptic ulcer disease, 10 percent disabling; 
diabetes mellitus, noncompensably disabling; blood loss and 
unsteadiness, noncompensably disabling; bipolar disorder, 
noncompensably disabling; and depression with psychotic 
features, noncompensably disabling.  

Section 1521 provides for an increased rate of pension, in 
the form of a special monthly pension, when an otherwise 
eligible veteran is in need of regular aid and attendance (38 
U.S.C.A. § 1521(d)), or has a disability rated as permanent 
and total and (1) has an additional disability or 
disabilities ratable at 60 percent, or (2) is permanently 
housebound (38 U.S.C.A. § 1521(e)).  See also 38 C.F.R. § 
3.351(b), (c), and (d) (2003).  

Although the veteran in this case does not currently have any 
disability ratable as 100 percent disabling pursuant to VA's 
Schedule for Rating Disabilities (Schedule), see 38 U.S.C.A. 
§ 1155 (West 2002), medical reports dated in 1999 and 2000 
suggest that the veteran's psychiatric disability, diagnosed 
as major depression or bipolar disorder, may be symptomatic, 
manifested by symptoms to include significant social 
withdrawal and social avoidance.  Also of note is that the 
most recent examination pertinent to the veteran's 
arteriosclerotic heart disease sets out an inability to 
perform a standard treadmill test, instead indicating the 
possibility that alternate testing might be useful in 
determining the severity of the veteran's arteriosclerotic 
heart disease.  As the veteran has not been afforded recent 
examinations specific to his known disabilities, remand to 
obtain further medical findings and conclusions is indicated.

Moreover, the veteran is seeking to reopen a claim of 
entitlement to service connection for a psychiatric disorder.  
The Board observes that additional service medical records 
may be missing from the veteran's record.  Specifically, 
prior rating decisions and the April 1999 VA examination 
report referenced two hospitalizations during service for 
psychiatric symptoms.  Also, the veteran submitted 
Authorization and Consent to Release Information to VA forms 
in January 1990 for the Army Base Hospital in Valley Forge, 
Pennsylvania, the Air Force Base Hospital in Fairbanks, 
Alaska, and, Ladd Air Force Base Hospital in Anchorage, 
Alaska.  These treatment records are not contained in the 
claims file.  

Additionally, documentation in the claims file reflects that 
the veteran is in receipt of Social Security Administration 
(SSA) disability benefits.  The SSA records are not 
associated with the claims file and since they are 
potentially probative of this appeal they should be obtained 
prior to adjudication.  Furthermore, it appears that there 
are additional VA and private treatment records available.  
Specifically, the veteran has been receiving treatment from 
the Evansville VA Outpatient Clinic and the most recent 
treatment record is dated December 1999.  At his April 1999 
VA examination, it was indicated that the veteran was treated 
prior to his military service at Barnes Hospital in St. Louis 
and that following his discharge, he was treated at Welborn 
Baptist Hospital, St. Mary's Hospital, and Deaconess 
Hospital.  As such, while on remand, the veteran should be 
requested to provide identifying information regarding any 
outstanding records of relevant psychiatric treatment, 
specifically those dated since 1955, and, such identified 
records, to include all VA records, should be obtained for 
consideration in connection with the veteran's appeal.  

The Board thus finds that a remand is warranted to ensure 
full and complete compliance with the enhanced duty to assist 
provisions enacted by the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000, and codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002), and its implementing 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).

Accordingly, the case is REMANDED for the following:

1.  The RO should conduct a search for 
any additional service medical records 
pertinent to the veteran, to include any 
records of hospitalization.  All efforts 
to obtain such records should be 
documented.  

2.  The veteran should be given another 
opportunity to specifically identify 
dates and places of in-service treatment 
for a psychiatric disability.  
Thereafter, the RO should request the 
veteran's service medical records, to 
include clinical or treatment records 
from the Army Base Hospital in Valley 
Forge, Pennsylvania, the Air Force Base 
Hospital in Fairbanks, Alaska, and, Ladd 
Air Force Base Hospital in Anchorage, 
Alaska, from appropriate sources, to 
include the National Personnel Records 
Center (NPRC) or alternate sources, or 
via reconstruction.  A response, negative 
or positive should be documented in the 
claims file.  Requests must continue 
until the RO determines that the record 
sought do not exist or that further 
efforts to obtain those record would be 
futile.  

3.  The veteran should be requested to 
identify all current and past VA and non-
VA medical providers who have examined or 
treated him for a psychiatric disability, 
or other disabilities he claims renders 
him permanently disabled, in need of aid 
and attendance, housebound and/or 
bedridden.  The veteran should 
specifically be asked to identify 
treatment at any VA Medical Center, to 
specifically include the Evansville VA 
Outpatient Clinic, Barnes Hospital, 
Welborn Baptist Hospital, St. Mary's 
Hospital, and Deaconess Hospital, as well 
as treatment records dated since 1955.  
The RO should take the appropriate steps 
to obtain identified records not already 
associated with the claims file.  A 
response, negative or positive, should be 
associated with the claims file.

4.  The RO should, in any case, obtain 
from SSA any determination pertinent to 
the veteran's claim for disability 
benefits, as well as any medical records 
relied upon concerning that claim.  A 
response, negative or positive, should be 
associated with the claims file.

5.  The RO should arrange for a VA 
examination by an examiner or examiners 
with the appropriate expertise to 
determine the current nature and severity 
of the veteran's existing disabilities 
(arteriosclerotic heart disease, 
degenerative changes of the cervical and 
lumbar spine, hiatal hernia with peptic 
ulcer disease, bipolar disorder, and 
depression with psychotic features), to 
include whether such render him 
permanently disabled, housebound, 
bedridden or in need of the regular aid 
and attendance of another person.  The 
claims file, to include a copy of this 
remand, must be made available to and be 
reviewed by the examiner.

In particular the examiner(s) should 
identify the nature and severity of all 
existing manifestations of 
arteriosclerotic heart disease, 
depression/bipolar disorder, peptic ulcer 
disease/hiatal hernia, and degenerative 
joint disease of the lumbar and cervical 
spine.  The examiner should also identify 
whether, and to what extent, the veteran 
experiences visual impairment; whether or 
not he is a patient in a nursing home 
because of mental or physical incapacity; 
or whether or not he requires aid and 
attendance due to an inability to 
dress/undress, or to keep ordinarily 
clean/presentable; frequent adjustment of 
special prosthetic/orthopedic appliances 
requiring the aid of another; inability 
to feed himself; inability to attend to 
wants of nature; or incapacity, physical 
or mental, that requires assistance on a 
regular basis to protect from 
hazards/dangers incident to daily 
environment).

The rationale for all conclusions reached 
should be provided.

6.  The RO should then review the claims 
file and ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed consistent with all governing 
legal authority.  Such action should 
include informing the veteran of the 
evidence needed to support his new and 
material claim, and indicating whether 
the veteran should submit such evidence 
or whether VA will obtain and associate 
such evidence with the claims file.  The 
veteran should be requested to submit all 
evidence in his possession pertinent to 
the issues on appeal.  

7.  After completing the above, the 
veteran's claims should be re-
adjudicated, based on the entirety of the 
evidence.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



